Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2, 8, and 17-26 are cancelled. Claims 1, 3-7, and 9-16 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: typographical error. Lines 6-7 include the phrase “the direct the direction”, which is assumed to be intended as “the direction”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: typographical error. Lines 3-4 include the phrase “at least one eye tracking systems”, which is assumed to be intended as “at least one eye tracking system”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 13 and 14, the phrase "or the like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-6, 9-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarc et al. (U.S. Patent Application Publication 20170172675 A1, hereinafter “Jarc”).

Regarding Claim 1 (Currently Amended), Jarc teaches a surgical robotic system (paras 0002, 0042 Fig 1A teleoperational medical system 10) comprising 
at least one robotic arm configured to carry a surgical instrument (par 0003 the teleoperational medical system may include one or more surgical instruments that are coupled to one or more robotic arms; par 0052 Fig 1B arms 106a, 106b, 106c are instrument arms that support and move the surgical instruments), the surgical instrument maneuverable by the robotic system in accordance with input from a surgeon input device (par 0053 Fig 1B surgical instruments 110a, 110b, 110c, and endoscope 112, may also be controlled by the operator [par 0054 surgeon] at the operator input system 120), 
the surgical robotic system including at least two eye tracking systems (par 0121 Fig 2D first eye tracking unit 200 and second eye tracking unit 240), each positionable (par 0051 operator input systems may be collocated or they may be positioned) to detect the direction of a user's gaze (par 0007 configured to calculate a first gaze point of a first user; par 0066 the user's eye gaze can be used to automatically center the view of the imaging device to correspond to the direction of the user's eye gaze) and for entering commands to the surgical robotic system depending on the directions of the gaze detected (par 0084 if the user gazes at a particular region of the surgical field 155, the imaging device may “follow” the user's gaze and re-center its field of view (e.g., to position the center of its field of view at the user's gaze point). In other embodiments, if the user gazes at a particular surgical instrument for a predefined length of time, the surgical instrument may be activated automatically or by a second user event (e.g., via a pedal press, a foot switch, a finger switch, etc.). If not, at step 232, the eye trackers continue to evaluate the user's gaze for possible instructions), wherein 
a first one of the eye tracking systems is configured to detect the direct the direction of a gaze of a first user (par 0007) and 
a second one of the eye tracking systems is configured to detect the direction of a gaze of a second, different, user (par 0007).

Regarding Claim 3 (Original), Jarc teaches the surgical robotic system of claim 1, wherein 
at least one of the eye tracking systems is configured to distinguish between the gaze of a first user and the gaze of a second user (par 0118 the stored eye information of a user, such as iris characteristics, eye dynamics, or eye gaze movement velocity, can be used for user recognition and system login. For example, before starting a surgery, the surgeon may be required to conduct several eye gaze movement exercises. The eye tracking unit 200 may capture the eye dynamics of the surgeon, and compare with the profile data related to the corresponding eye dynamics. In some embodiments, the eye tracking unit 200 may observe or measure various iris characteristics of the user and compare these iris characteristics to a database of stored iris profiles to enable iris recognition of different users).

Regarding Claim 4 (Original), Jarc teaches the surgical robotic system of claim 1, wherein 
the system is configured to use eye commands from a first user and eye commands from a second user to be used to collaboratively command a function of the robotic surgical system (at least par 0068, collaboratively commanding a tool transfer of control function: a particular surgical instrument may only be activated when the eye tracking unit confirms that the surgeon's eye gaze is focused on that particular instrument for a predetermined length of time… the control over a the surgical instrument may be transferred from the first user to a second user when the eye tracking unit confirms that the second user's eye gaze is focused on that particular instrument for a predetermined length of time or in a certain fashion; par 0087 the endoscope 112 and/or other surgical instruments 110 may be simultaneously manipulated by both the proctor and the trainee).

Regarding Claim 5 (Original), Jarc teaches a surgical robotic system (paras 0002, 0042 Fig 1A teleoperational medical system 10) comprising 
at least one robotic arm configured to carry a surgical instrument (par 0003 the teleoperational medical system may include one or more surgical instruments that are coupled to one or more robotic arms; par 0052 Fig 1B arms 106a, 106b, 106c are instrument arms that support and move the surgical instruments), the surgical instrument maneuverable by the robotic system in accordance with input from a surgeon input device (par 0053 Fig 1B surgical instruments 110a, 110b, 110c, and endoscope 112, may also be controlled by the operator [par 0054 surgeon] at the operator input system 120), 
the surgical robotic system including at least one eye tracking systems (par 0121 Fig 2D two, which is at least one, eye tracking units comprising first eye tracking unit 200 and second eye tracking unit 240) positionable (par 0051 operator input systems may be collocated or they may be positioned) to detect the direction of a plurality of user's gazes (par 0051 they may each be positioned to detect the direction of the two user’s gazes; i.e. par 0007 configured to calculate a first gaze point of a first user; calculate a second gaze point of a second user) and 
for entering commands to the surgical robotic system depending on the directions of the gaze detected (par 0084 if either user gazes at a particular region of the surgical field 155, the imaging device may “follow” the user's gaze and re-center its field of view (e.g., to position the center of its field of view at the user's gaze point). In other embodiments, if either user gazes at a particular surgical instrument for a predefined length of time, the surgical instrument may be activated automatically or by a second user event (e.g., via a pedal press, a foot switch, a finger switch, etc.). If not, at step 232, the eye trackers continue to evaluate the users’ gaze for possible instructions).

Regarding Claim 6 (Original), Jarc teaches the system of claim 5, wherein 
the eye tracker is configured to distinguish between the gaze of a first user and the gaze of a second user (par 0118 the stored eye information of a user, such as iris characteristics, eye dynamics, or eye gaze movement velocity, can be used for user recognition and system login. For example, before starting a surgery, the surgeon may be required to conduct several eye gaze movement exercises. The eye tracking unit 200 may capture the eye dynamics of the surgeon, and compare with the profile data related to the corresponding eye dynamics. In some embodiments, the eye tracking unit 200 may observe or measure various iris characteristics of the user and compare these iris characteristics to a database of stored iris profiles to enable iris recognition of different users).

Regarding Claim 9 (Original), Jarc teaches a surgical robotic system (paras 0002, 0042 Fig 1A teleoperational medical system 10) comprising 
at least one robotic arm configured to carry a surgical instrument (par 0003 the teleoperational medical system may include one or more surgical instruments that are coupled to one or more robotic arms; par 0052 Fig 1B arms 106a, 106b, 106c are instrument arms that support and move the surgical instruments), the surgical instrument maneuverable by the robotic system in accordance with input from a surgeon input device (par 0053 Fig 1B surgical instruments 110a, 110b, 110c, and endoscope 112, may also be controlled by the operator [par 0054 surgeon] at the operator input system 120), 
the surgical robotic system including a camera display for displaying camera images from within the surgical field (par 0046 display system 20 displays an image or representation of the surgical site/field captured by the image capture system 18 [par 0044 endoscope]; the display system 20 may include multiple displays such as separate right and left displays for presenting separate images to each eye of the operator, thus allowing the operator to view stereo images, shown also as stereo image viewer system 126 in Fig 1C), and 
an eye tracking system positionable to detect the direction of a gaze of a user towards the camera display (abstract system comprises an eye tracking unit and a control unit. The eye tracking unit includes an image display configured to display to a user an image of the surgical field, at least one eye tracker configured to measure data about a gaze point of the user, and a processor configured to process the data to determine a viewing location in the displayed image at which the gaze point of the user is directed), wherein  
the system is configured to add indicia to a first region of an image on the camera display in response to detection of the user's gaze towards the first region (par 0104 instead of gazing at a target location and pressing a button to confirm and label a target, such may be achieved instead on the fly by the actual gaze location(s) accessed by the surgeon).

Regarding Claim 10 (Original), Jarc teaches the system of claim 9, wherein 
the indicia are selected from indicia including shading, coloring, highlighting, text, graphics, or other images (par 0099 indicia comprises graphic icon such as a flag).

Regarding Claim 11 (Original), Jarc teaches the system of claim 10, wherein 
the system is configured to, in response to movement of the gaze to a second region on the display, adding indicia to the second region (par 0104 instead of gazing at a target location and pressing a button to confirm and label a target, such may be achieved instead on the fly by the actual gaze location(s) [construed as labeling a first region and then a second region] accessed by the surgeon).

Regarding Claim 12 (Original), Jarc teaches the system of claim 9, wherein 
the indicia is added to the first region in response to detection of auxiliary input to the system (par 0104 gazing at a target location and pressing a button confirms and labels a target).

Regarding Claim 14 (Original), Jarc teaches the system of claim 9, wherein 
adding indicia to the region comprises highlighting through color (par 0165 an adjusted image may comprise a colorized image; par 0175 the image modification may highlight or change the gaze region while deemphasizing the non-gaze region), shading, outlining or the like the full length of a blood vessel disposed within the region (par 0174 highlight structures within the magnified imaging region; par 0199 notes structures of interest to include blood vessels; that the full length, or width, or area of the structure would be highlighted would have been reasonably taught to one of skill in the art).

Regarding Claim 16 (Original), Jarc teaches the system of claim 12, wherein 
the auxiliary input is a visual cue (blinking, eye gesture, etc.), verbal command, button press (par 0104 gazing at a target location and pressing a button confirms and labels a target), brain activity input or myoelectric input.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (U.S. Patent Application Publication 20170172675 A1, hereinafter “Jarc”) in view of Taylor et al. (U.S. Patent 10155166 B1, hereinafter “Taylor”).

Regarding Claim 7 (Original), Jarc teaches the system of claim 5. However, Jarc appears not to expressly teach wherein the system is configured to determine which of the plurality of user's gazes to detect based on receipt of input from an auxiliary input device.  
Taylor teaches a robotic system wherein the system is configured to determine which of the plurality of user's gazes to detect based on receipt of input from an auxiliary input device (col 8 lines 48-59 the system identifies a user whose gaze will be detected based on input from operating a controller; when multiple persons are present, the system may identify which of the persons is actually interacting with the virtual space, such as by identifying the location of the controller device and determining which user is operating the controller device, and tracking the gaze directions of the persons). 
Jarc and Taylor are analogous art as they each pertain to systems with gaze detection and auxiliary input devices. It would have been obvious to a person of ordinary skill in the art to modify the system of Jarc with the inclusion of the determining which of the plurality of user's gazes to detect based on receipt of input from an auxiliary input device of Taylor. The motivation would have been in order to provide control, through eye tracking, to a user who is signaling input intent.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (U.S. Patent Application Publication 20170172675 A1, hereinafter “Jarc”) in view of Otsuka (U.S. Patent Application Publication 20180128681 A1).

Regarding Claim 13 (Original), Jarc teaches the system of claim 9, wherein 
adding indicia to the region comprises highlighting through color (par 0165 an adjusted image may comprise a colorized image; par 0175 the image modification may highlight or change the gaze region while deemphasizing the non-gaze region), shading, outlining or the like.
However, Jarc appears not to expressly teach adding indicia to the region comprises highlighting all tissue in the region that is of a common depth relative to the camera position within the body.  
Otsuka teaches adding indicia to the region comprises highlighting all tissue in the region that is of a common depth relative to the camera position within the body (par 0133 an endoscope introduced into a body is applied as the imaging device from which the image processing devices acquire an image; par 0111 Fig 11 when false colors are applied to all the regions [of the image] in which fat is present, different colors are used for the region m11 in which fat is present at a [first] depth and the region m12 in which fat is exposed to the surface/[second depth]).
Jarc and Otsuka are analogous art as they each pertain to tissue imaging systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Jarc with the inclusion of the highlighting all tissue in the region that is of a common depth relative to the camera position within the body of Otsuka. The motivation would have been in order to provide improved recognition of the position of tissue structures to prevent damage tissue (Otsuka par 0040).

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (U.S. Patent Application Publication 20170172675 A1, hereinafter “Jarc”) in view of Batman et al. (U.S. Patent Application Publication 20110234630 A1, hereinafter “Batman”).

Regarding Claim 15 (Original), Jarc teaches the system of claim 9. However, Jarc appears not to expressly teach wherein the indicia comprise text dictated by surgical personnel about the region. 
Batman teaches a biological imaging system (par 0021) wherein the indicia comprise text dictated (par 0033 Batman contemplates that the text entry is made by dictation by medical personnel) by surgical personnel about the region (par 0004 textual and graphical medical information that are associated with image attributes are displayed; some of this information is generated as annotations that are associated with the images or measurements linked to anatomical regions of interest).
Jarc and Batman are analogous art as they each pertain to medical imaging display and addition of indicia thereto. It would have been obvious to a person of ordinary skill in the art to modify the system of Jarc with the inclusion of the indicia comprising text dictated by surgical personnel about the region of Batman. The motivation would have been in order to provide a more efficient, scalable, and user friendly medical image annotation tool (Batman paras 0007,0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK EDWARDS/Primary Examiner, Art Unit 2624